Case 8:19-bk-12516-TA   Doc 334 Filed 01/30/20 Entered 01/30/20 16:21:38   Desc
                         Main Document     Page 1 of 5
Case 8:19-bk-12516-TA   Doc 334 Filed 01/30/20 Entered 01/30/20 16:21:38   Desc
                         Main Document     Page 2 of 5
Case 8:19-bk-12516-TA   Doc 334 Filed 01/30/20 Entered 01/30/20 16:21:38   Desc
                         Main Document     Page 3 of 5
Case 8:19-bk-12516-TA   Doc 334 Filed 01/30/20 Entered 01/30/20 16:21:38   Desc
                         Main Document     Page 4 of 5
Case 8:19-bk-12516-TA   Doc 334 Filed 01/30/20 Entered 01/30/20 16:21:38   Desc
                         Main Document     Page 5 of 5
